Case 2:14-cv-04090-JBW-RML Document 313 Filed 08/16/19 Page 1 of 3 PageID #: 7539

                                                                                      FILED
                                                                                    IN CLERK·s OFFICE
                                                                              U.S. DISTRICT COURT E.D.N. Y.
  UNITED STATES DISTRICT COURT
  EASTERN DISTRICT OF NEW YORK                                                *     AUG 16 2019        *
                                                                              BROOKLYN OFFICE
   D. JOSEPH KURTZ, individually and on                      ORDER
   behalf of all others similarly situated,

                                  Plaintiff,                 14-CV-1142

                     - against-

   KIMBERLY-CLARK CORPORATION &
   COSTCO WHOLESALE CORPORATION,

                                  Defendants.


   ANTHONY BELFIORE, individually and on
   behalf of all others similarly situated,                  14-CV-4090

                                  Plaintiff,

                     -against-

   THE PROCTER & GAMBLE COMPANY,

                                  Defendant.


   GLADYS HONIGMAN, individually and on
   behalf of all others similarly situated,                  15-CV-2910

                                  Plaintiff,

                     -against-

   KIMBERLY-CLARK CORPORATION,

                                  Defendant.


  JACK   B. WEINSTEIN, Senior United States District Judge:

          The court has considered preliminarily the objections to class certification raised in the

  briefing of Defendant Procter & Gamble's new motion to decertify the classes. See Notice Mot.

  Decertify Classes, No. l 4-cv-4090, ECF No. 294; Pl. 's Mem. L. Opp. Def. 's Mot. Decertify




                                                    1
Case 2:14-cv-04090-JBW-RML Document 313 Filed 08/16/19 Page 2 of 3 PageID #: 7540



  Classes, No. 14-cv-4090, ECF No. 302; Def. Procter & Gamble Co.'s Reply Mem. L. Further

  Supp. Mot. Decertify Classes, No. 14-cv-4090, ECF No. 305.

          Following appeal of the court's March 27, 2017 decision to certify the classes, the

  litigation was remanded by the Court of Appeals for the Second Circuit for further consideration

  of specified issues, after which jurisdiction is expected to be restored to the Court of Appeals.

  Summ. Order4-5, No. 17-1856, No. 17-1861 (2nd Cir. May 14, 2019).

          In remanding the cases, the Court of Appeals noted:

                 [it's1 specific concern with the Plaintiffs' proof that they can
                 establish the injury and causation elements of their claims at trial
                 with common evidence. . . . On remand, the district court should
                 offer the parties the opportunity to submit additional evidence and
                 should then assess whether the Plaintiffs have 'affirmatively
                 demonstrated [their] compliance' with Rule 23(b)(3)'s
                 predominance requirement. ... After further review of the record,
                 the district court should choose whether to decertify the damages
                 classes or maintain the current certification orders.

  Id at 4 (internal citation omitted).

         To take up the multiple other certification issues raised in Defendant Procter & Gamble's

  motion to decertify the classes-grounds other than those covered in the remand of the Court of

  Appeals-at this juncture of the litigation would be impractical, burdensome, and contrary to the

  spirit of the mandate of the Court of Appeals. The issues raised by the mandate are of great

  importance and have priority over those re-raised by Defendant Procter & Gamble.

         The hearing on the motion to decertify scheduled for August 29, 2019 is adjourned sine

  die. The issues raised by Defendant Procter & Gamble's motion will be taken up following the

  conclusion of the appeal of the 2017 class certification decision of this court. See Kurtz v.

  Kimberly-Clark Corp., 321 F.R.D. 482 (E.D.N.Y. 2017).




                                                   2
Case 2:14-cv-04090-JBW-RML Document 313 Filed 08/16/19 Page 3 of 3 PageID #: 7541




                                            Jack B. Weinstein
                                            Senior United States District Judge

  Dated: August 15, 2019
         Brooklyn, New York




                                        3
